Ally Fin. Inc. v Jonathan (2020 NY Slip Op 05629)





Ally Fin. Inc. v Jonathan


2020 NY Slip Op 05629


Decided on October 9, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 9, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


445 CA 19-01994

[*1]ALLY FINANCIAL INC., PLAINTIFF-RESPONDENT,
vLARUE F. JONATHAN, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


WESTERN NEW YORK LAW CENTER, BUFFALO (MATTHEW A. PARHAM OF COUNSEL), FOR DEFENDANT-APPELLANT. 
KIRSCHENBAUM & PHILLIPS, P.C., FARMINGDALE (LOVE AHUJA OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Genesee County (Charles N. Zambito, A.J.), entered February 5, 2019. The order granted the motion of plaintiff for summary judgment. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Ally Fin. Inc. v Jonathan ([appeal No. 2] — AD3d — [Oct. 9, 2020] [4th Dept 2020]).
Entered: October 9, 2020
Mark W. Bennett
Clerk of the Court